Citation Nr: 1822244	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare System
in North Hills, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with the Veteran's care at Memorial Hospital of Gardena on August 13 and August 14, 2007.


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967, to include service in Vietnam.  He died in April 2013.  The appellant is an agent of the hospital that provided treatment and services to the Veteran.  38 C.F.R. § 17.1004(a).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System (the agency of original jurisdiction (AOJ)) in North Hills, California.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record currently before the Board indicates that the claims underlying this appeal were received in September 2007 and March 2008; that the AOJ denied the claims in April 2008; that the AOJ issued notice of the denial that same month; and that no further communication was received from the hospital or its agent until October 2009, when the appellant filed a "Notice of Intent to File a Complaint."  In correspondence dated later in October 2009, the AOJ informed the appellant that the claim remained denied, in part, because no notice of disagreement (NOD) had been filed within a year of the April 2008 denial and the time for filing an appeal had therefore expired.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 20.302.

Thereafter, the next communication of record from the appellant is a letter dated in May 2014.  That letter, which covered claims of reimbursement pertaining to a number of different veterans, asserted, in effect, that the appellant had appealed the April 2008 decision and that the AOJ had "failed to respond to our [a]ppeals and [NODs]" by providing a Statement of the Case (SOC).  See 38 C.F.R. §§ 19.26, 19.29.  The AOJ thereafter issued an SOC in July 2014, and the appellant filed a substantive appeal.

In the substantive appeal, the appellant appears to argue (1) that the AOJ should have supplied the appellant with an SOC addressing the timeliness of its October 2009 filing as an NOD and, even if the NOD was untimely, (2) the claim should nevertheless be granted on grounds that VA committed clear and unmistakable error (CUE) when it denied the claim in April 2008.

As to the first of the appellant's arguments, the record on appeal is missing several documents critical to the adjudication of the appeal:  Specifically, the original claims for reimbursement (reportedly filed in September 2007 and March 2008); the AOJ notification of the denial of the claim (reportedly issued in April 2008); a complete copy of the AOJ's October 23, 2009 correspondence to the appellant (the record before the Board contains only two pages of that correspondence); and evidence pertaining to the three contacts the appellant reportedly had following receipt of the AOJ's October 23, 2009 correspondence, wherein the appellant "protested the adverse determination . . . without ever receiving a SOC."

As to the latter of the appellant's arguments, the Board notes that there is no provision in the law for revising or reversing AOJ decisions pertaining to payment or reimbursement of unauthorized medical expenses on the basis of CUE.  The governing statute provides, in pertinent part, that the availability of such revisions is limited to 38 U.S.C. Chapter 51.  See 38 U.S.C. § 5109A.  Inasmuch as claims for payment or reimbursement of unauthorized medical expenses are governed by a different chapter (Chapter 17), the provisions of 38 U.S.C. § 5109A and 38 C.F.R. § 3.105(a) are inapplicable and need not be addressed further.


Accordingly, the case is REMANDED for the following action:

1.  Make efforts to associate each of the following with the record on appeal:

a.  The original claims for reimbursement (reportedly filed in September 2007 and March 2008); 

b.  The AOJ notification of the denial of the claims (reportedly issued in April 2008); 

c.  A complete copy of the AOJ's October 23, 2009 correspondence to the appellant, to include all pages and any other correspondence included when it was mailed to the appellant;

d.  Evidence pertaining to the three contacts the appellant reportedly had following receipt of the AOJ's October 23, 2009 correspondence, wherein the appellant "protested the adverse determination . . . without ever receiving a SOC"; and

e.   Any other correspondence between the VA and the appellant related to the claim.

If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant should be notified.

2.  After the foregoing development has been completed to the extent possible, re-examine the record and make a determination as to whether the appellant filed a timely NOD with respect to the AOJ's April 2008 denial of the claim. 

a.  If it is determined that a timely NOD was received, issue the appellant a supplemental SOC (SSOC) addressing the merits of the reimbursement claim.

b.  If, on the other hand, it is determined that a timely NOD as to the AOJ's April 2008 decision was not received, issue the appellant an SSOC explaining the basis for the AOJ's conclusion that no timely NOD was filed.  The SSOC should discuss, in pertinent part, whether the appellant was provided proper notice of the AOJ's April 2008 decision and, if so, whether the appellant filed an NOD within one year.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  

An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

